DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” and “storage unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abuelsaad et al (US 2018/0308294A1).
Regarding claim 1, Abuelsaad teaches a controller (10/78) comprising: a control unit (processor of 10/78 described in paragraphs 0023, 0026-0031, 0036; and/or or processor of remote system 100 described in paragraphs 0043-0046) configured to detect, based on information from a sensor (76, 86, 84, etc.) mounted on a vehicle, a first event ("drain event" or "removal event") indicating that engine oil is discharged from an engine of the vehicle, or a second event ("fill event") indicating that the engine is replenished with engine oil (Paragraphs 0035-0038, 0044, 0047, 0050, 0053-0057, and 0059); and a storage unit (memory of 10/78, described in paragraphs 0023, 0026-0031, 0036; and/or memory of remote system 100 described in paragraphs 0043-0046) configured to store a result of detection by the control unit as a history of oil change (Paragraphs 0044, 0046, 0047, 0050, 0057-0059, 0062, 0064-0065).
Regarding claim 2, Abuelsaad discloses the invention of claim 1 as discussed above, and teaches that the first event includes a decrease in amount of the engine oil ("removal" or "drain" event as discussed above); and the second event includes an increase in amount of the engine oil ("fill" event as discussed above).
Regarding claim 7, Abuelsaad discloses the invention of claim 1 as discussed above, and while Abuelsaad does not explicitly teach that the first event includes that an extension amount of a suspension when an ignition of the vehicle is turned on is equal to or more than a reference extension amount, and the second event includes that the vehicle stays at a prescribed place without exceeding a reference stay time, the claim does not actually recite any specific step of determining these conditions, and these conditions may certainly coincide with the first event conditions listed by Abuelsaad.
Regarding claim 8, Abuelsaad discloses the invention of claim 1 as discussed above, and teaches that the first event includes that current date and time belong to a reference period (Paragraphs 0044, 0046, 0057, 0062, 0064 [for clarity, there is no recited determination by the controller to validate the occurrence of the "first event"]); and the second event includes that the vehicle stays at a prescribed place without exceeding a reference stay time (Paragraphs 0044, 0046, 0057, 0062, 0064 [for clarity, there is no recited determination by the controller to validate the occurrence of the "second event"]).
Regarding claim 10, Abuelsaad discloses the invention of claim 1 as discussed above, and teaches the vehicle the controller corresponds to, throughout the Specification.
Regarding claim 11, Abuelsaad discloses the invention of claim 1 as discussed above, and teaches a non-transitory storage medium for storing commands that are executable by one or more processors and that cause the one or more processors to perform functions comprising causing a computer to operate as the controller according to claim 1 (See cited sections above, regarding the controller, control unit, and storage unit).
Regarding claim 12, Abuelsaad teaches an operation method of a controller, comprising: receiving information from devices including a sensor (76, 86, 84, etc.) mounted on a vehicle; detecting, based on the information, a first event ("drain event" or "removal event") indicating that engine oil is discharged from an engine of the vehicle, or a second event ("fill event") indicating that the engine is replenished with engine oil (Paragraphs 0035-0038, 0044, 0047, 0050, 0053-0057, and 0059); and storing a result of detection as a history of oil change (Paragraphs 0044, 0046, 0047, 0050, 0057-0059, 0062, 0064-0065).
Regarding claim 13, Abuelsaad discloses the invention of claim 12 as discussed above, and teaches that the first event includes a decrease in amount of the engine oil ("removal" or "drain" event as discussed above); and the second event includes an increase in amount of the engine oil ("fill" event as discussed above).
Regarding claim 14, Abuelsaad discloses the invention of claim 13 as discussed above, and the steps "starting the controller" and "cutting off...electric power to the controller even without detection of the first event or the second event" are contingent upon the conditions "when a hood of the vehicle is opened" and "when reference elapsed time elapses after the controller is started," respectively. Based on the court findings detailed in MPEP 2111.04 II., these steps are not included in the broadest reasonable interpretation of the claim because the condition does not necessarily occur in the claimed invention. Therefore, Abuelsaad still anticipates claim 14 without teaching the steps.
Regarding claim 15, the modified method of Abuelsaad discloses the invention of claim 14 as discussed above, and Abuelsaad teaches that the second event includes an increase after a decrease in amount of the engine oil (both the "removal"/"drain" event and the "fill" events are determined, thus the second event of a "fill" event after a "removal"/"drain" event is necessarily determined); and when the second event is detected, the operation method further includes storing information indicating certainty of the history of the oil change (Paragraphs 0044, 0047, 0057-0059, 0063-0064 [all information regarding the fill, which is determined in response to detecting fill, indicates certainty]).
It is also noted the second step "the operation method further includes storing information indicating certainty of the history of the oil change" is contingent upon the condition "when the second event is detected". Based on the court findings detailed in MPEP 2111.04 II., this step is not actually included in the broadest reasonable interpretation of the claim because the condition does not necessarily occur in the claimed invention.
Regarding claim 16, the modified method of Abuelsaad discloses the invention of claim 15 as discussed above, and Abuelsaad teaches that the decrease in amount of the engine oil in the first event is on condition that the amount of the engine oil becomes equal to or less than a first reference amount (i.e. empty [for clarity, the claim does not recite a measurement and comparison step performed by the controller]); and the increase in amount of the engine oil in the second event is on condition that the amount of the engine oil becomes equal to or more than a second reference amount (i.e. full [for clarity, the claim does not recite a measurement and comparison step performed by the controller]).
Regarding claim 17, the modified method of Abuelsaad discloses the invention of claim 16 as discussed above, and Abuelsaad teaches that the second reference amount is greater than the first reference amount (full oil capacity is greater than empty).
Regarding claim 18, Abuelsaad discloses the invention of claim 12 as discussed above, and while Abuelsaad does not explicitly teach that the first event includes that an extension amount of a suspension when an ignition of the vehicle is turned on is equal to or more than a reference extension amount, and the second event includes that the vehicle stays at a prescribed place without exceeding a reference stay time, the claim does not actually recite any specific step of determining these conditions, and these conditions may certainly coincide with the first event conditions listed by Abuelsaad.
Regarding claim 19, Abuelsaad discloses the invention of claim 12 as discussed above, and teaches that the first event includes that current date and time belong to a reference period (Paragraphs 0044, 0046, 0057, 0062, 0064 [for clarity, there is no recited determination by the controller to validate the occurrence of the "first event"]); and the second event includes that the vehicle stays at a prescribed place without exceeding a reference stay time (Paragraphs 0044, 0046, 0057, 0062, 0064 [for clarity, there is no recited determination by the controller to validate the occurrence of the "second event"]).
Regarding claim 20, Abuelsaad discloses the invention of claim 12 as discussed above, and the steps "storing a history of trip meter clear...together with the history of the oil change" and "storing the history of the oil change even without detection of the first event or the second event" are contingent upon the conditions "when a trip meter of the vehicle is cleared" and "when the trip meter clear is detected, and the history of the trip meter clear is associated with the history of the oil change at a reference frequency or more in the past" respectively. Based on the court findings detailed in MPEP 2111.04 II., these steps are not included in the broadest reasonable interpretation of the claim because the condition does not necessarily occur in the claimed invention. Therefore, Abuelsaad still anticipates claim 20 without teaching the steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al (US 2018/0308294A1) in view of Official Notice.
Regarding claim 3, Abuelsaad discloses the invention of claim 2 as discussed above, but does not teach that the controller is started when a hood of the vehicle is opened; and the control unit is configured to, when reference elapsed time elapses after the controller is started, cut off electric power to the controller (the phrase "even without detection of the first event or the second event" does not add further limitation in its current form).
The examiner takes Official Notice that it is old and well known in the internal combustion engine and vehicle control arts for an engine/vehicle controller to turn on when any door/hatch/hood component is opened, and for the controller to automatically shut off when a reference time elapses in order to prevent the vehicle's battery from being drained. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Abuelsaad such that the controller is turned on when the hood (or any vehicle door/hatch) is opened, and for the controller to automatically shut off when a reference time elapses, since it is old and well known in the internal combustion engine and vehicle arts.
Regarding claim 4, the modified controller of Abuelsaad discloses the invention of claim 3 as discussed above, and Abuelsaad teaches that the second event includes an increase after a decrease in amount of the engine oil (both the "removal"/"drain" event and the "fill" events are determined, thus the second event of a "fill" event after a "removal"/"drain" event is necessarily determined); and the control unit is configured to, when the second event is detected, store information indicating certainty of the history of oil change in the storage unit (Paragraphs 0044, 0047, 0057-0059, 0063-0064 [all information regarding the fill, which is determined in response to detecting fill, indicates certainty]).
Regarding claim 5, the modified controller of Abuelsaad discloses the invention of claim 4 as discussed above, and Abuelsaad teaches that the decrease in amount of the engine oil in the first event is on condition that the amount of the engine oil becomes equal to or less than a first reference amount (i.e. empty [for clarity, the claim does not recite a measurement and comparison step performed by the controller]); and the increase in amount of the engine oil in the second event is on condition that the amount of the engine oil becomes equal to or more than a second reference amount (i.e. full [for clarity, the claim does not recite a measurement and comparison step performed by the controller]).
Regarding claim 6, the modified controller of Abuelsaad discloses the invention of claim 5 as discussed above, and Abuelsaad teaches that the second reference amount is greater than the first reference amount (full oil capacity is greater than empty).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747